Title: To John Adams from William Gordon, 4 October 1785
From: Gordon, William
To: Adams, John


          
            Dear Sir
            Jamaica Plain Ocr 4. 1785
          
          Your two letters of Apr 27th & June 26th were duly received. The first at the President’s, Richd Henry Lee Esqr, where I had the pleasure of dining with your son on the 10th of Augt, being at New York on my last tour for collecting historical materials. I have not seen him, since he reacht this state; but have heard of his welfare. I am busily employed in the way you mention; & am glad to find by what you write, that I was not out in my conjecture, that the present pictures which are circulating have no likeness. I shall not pretend to give a full & compleat history, but I shall aim at its being impartial, tho’ I shall not attempt to publish the whole truth, for the reasons you have mentioned. I flatter myself however that there will be a resemblance, known so to be by many; but which will not be thought so to be by multitudes, other than as the historian may be credited. They will be hard to believe, that so much quackery & exaggeration, so much puff & vapour, & so much dreggs went into the composition of public appearances.
          
          As I am in hopes, that no such policy as what wrought in France, will be practised at the British Post Office, so I shall forward this in the common way of conveyance.
          Dr F is arrived, is honoured, is caressed &c but his friends will not be very wise should they promote him to the Presidentship in Pennsylvania, nor he be prudent, should he accept it, at his time of life, when he cannot answer for the continuance of his faculties for a single day.
          I was repeatedly in company with Mr Jay at his own house, & was much delighted with him; he communicated to me some very important intelligence; & I am much mistaken, or our affairs abroad will be well managed by him. Upon the affair between Govr Bowdoin & Capt Stanhope, he made sensible remarks & gave excellent advice. It will go near to give you some employ, & I trust will procure the Capt a severe rap upon the knuckles.
          Our friend Dana, you will have heard before now, is one of the judges of the superiour court. The promotion was made by Mr Hancock—not out of love to Dana—but some of the lawyers out of love to themselves, urged the promotion, that so he might not return again to the bar. Upon the same principle, should the aforementioned gentleman go to Congress, for the ensuing year commencing at Novr, he would use all his interest in favour of you to keep you abroad, should he have hopes of getting again into the chair, unless you should return. Many a person has been honoured with a foreign promotion to get him out of the way—that however has not been the case, as to your Excellency & Congress. I dined at Milton the last saturday with our friends Mr & Mrs Warren. They were well. You was the subject of conversation part of the time; for I shewed them your letters, & they returned the compliment in kind. I do not suppose, he will come again into publick life. Cushing will probably be continued Lt Govr annually, unless Goreham should oust him, by his subtle manoeuvring, at which he is reported to me by the knowing ones, to be notably dexterous.
          Now for the last. Your assurance is sufficient. Politically considered, we are certainly Aliens, as to the British nation, tho’ blood relations to the inhabitants. You must not rely with regard to the English, that the hopes of introducing & establishing the spermaceti fishery among themselves are visionary. You may depend upon the contrary, or both my information (which comes from persons actually concerned in the fishery, thorough Americans, & who have been so althrough the late contest) & my conjectures are wrong, should the heavy duty be continued, & administration be determined to exert their efforts in order to effect it. The scheme you hint at, has been forwarded by the aids of the Marquis Le Fayette, & proposals & specimens of oil sent to Mr Breck; but in the present form I am persuaded will not answer. Besides it will be difficult to form a company on this side the Atlantic to engage in it. We are too young for such a business, as well as for banking. Not only so, but the ships which have returned lately, have not brought in, as I learn, a single spermaceti whale.
          I wish you to go upon another scheme, & to push the reduction of the duty from 18 to 8 pounds sterling. The ministry might venture to carry such a reduction, when they will not attempt a removal. We may lose all by aiming at too much; & Mr Higginson assured me, when conversing lately w[ith hi]m on the subj[ect th]at they could make the fishery answer, if successful in catching, had they no heavier duty to pay than eight pounds sterling per ton. The present ministry seem to be favourable to us & we should make the best of them; but should not urge them to measures that may contribute to a change which may & probably will prove highly injurious to ourselves. Fox’s coalescing with North is an invincible demonstration, that no reliance is to be had upon him. May substantial proofs of sincerity be given! but then perhaps they must be doled out in small portions & be given in detail, because of the peculiarity of the times. When the dissenters applied to Sr Robt Walpole for the removal of their just complaints; he asked them whether nothing would satisfy but the removal of the whole. No. Then it can’t be done; would you strip the horses tail, you must pull out hair by hair. A high tone on our part will not do. We are not enough united; but are inclined to divide more & more. The Main, I expect, before a twelve month is at an end, will break off from the Massachusetts & set up for a new State. Things are working that way apace. Besides Vermont, two States have set up for themselves toward the Ohio. The Spaniards have also closed up the navigation of the Mississippi— Have obliged the inhabitants of the Natches to take the oath of allegiance to his catholic majesty—& have erected & garrisoned a fort there. I want to manoeuvre in some such commercial way, as that the British vessels should navigate up & down the Mississippi upon a trading plan with the Americans in the neighbourhood of that river, & so oblige the Spaniards to open it both for them & us. I am persuaded, that the business of Don Gua—— at Congress is to manoeuvre them, if possible, into a relinquishment of their claim & right to the navigation of that river; but I am convinced he will labour in vain. Should he attempt playing off France by way of aid; I hope a counter-game will be played that will make them afraid.
          Mr Bowdoin is very popular; for he has convinced all, that he is not afraid of spending his money, & he has abilities.
          Your paragraph relating to Temple I sent off immediately to Gerry at New York.
          Propose returning with my family next summer to England, & then printing as fast as the press can work. I shall make an early appearance, if favoured of Heaven with health & a safe arrival, not at your Excellency’s levee for that I don’t understand, but in your closet, to have some free familiar chat, as in days of yore. Mrs Gordon unites in best wishes to Self Lady & Miss. I remain with real & great esteem, / Your Excellency’s / sincere friend & humble servant
          
            William Gordon
          
        